DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-13 and 23-25 are allowed.
2.	The closest prior art being US Pat. 10192784 related to self-aligned via contact structures (Cui et al.).  
					Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 11: Delete “second vertical interconnect” and insert --- “the second vertical interconnect” ---.
B.	Claim 1, line 12: Delete “second conductive planes that contacts” and insert --- “the second conductive planes respectively, that contact” ---.
C.	Claim 4, line 3: Delete “second conductive planes” and insert --- “the second conductive planes” ---.
D.	Claim 9, line 7: Delete “second conductive planes that contacts” and insert --- “the second conductive planes that contact” ---.
E.	Claim 11, line 1: Delete “second contact” and insert --- “the second contact” ---.
F.	Claim 23, lines 18-19: Delete “second conductive planes that provides” and insert --- “the second conductive planes that provide” ---.
G.	Claim 25, line 1: Delete “second conductive” and insert --- “the second conductive” ---.
Paul Urbanski on 2-9-21.    
				Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a first interconnect layer including a first conductive plane, a first vertical interconnect portion, and dielectric material isolating the first vertical interconnect portion from the first conductive plane; and a second interconnect layer including a second conductive plane contacting the first conductive plane, a second vertical interconnect portion contacting the first vertical interconnect portion, and the dielectric material isolating the second vertical interconnect portion from the second conductive plane” and “the first and the second vertical interconnect portions are included in a first vertical interconnect through the first and the second conductive planes respectively, that contact a first contact pad of the first plurality of contact pads” in an electronic device having an integrated circuit die.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811